Case 2:19-cr-00257-SJF Document1 Filed 06/06/19 Page 1 of 1 PagelD #: 1

Phe cerice

U.S. DISTRICT COURT E.D.N.Y.
ALB:BTK * jJUN-5 29 *
F, #2018R00077

LONG ISLAND OFFICE

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
we ee eee ee ee ee eee ee xX

UNITED STATES OF AMERICA R OF OFION 4% &
CHL 0257

- against - iminal Docket No.
JOSEPH FALCONE,
FEUERSTEIN, J.
Defendant.
wee ee ee eee eee ee ee eee eee X LOCKE, M. J.

PLEASE TAKE NOTICE that the undersigned will move this Court, before a
judge to be assigned, for leave to file an information upon the defendant JOSEPH
FALCONE’s waiver of indictment pursuant to Rule 7(b) of the Federal Rules of Criminal
Procedure.

Dated: Central Islip, New York
June 6, 2019

RICHARD P. DONOGHUE
United States Attorney
Eastern District of New York
610 Federal Plaza

Central Islip, New York 11722

wv Bead Pungo
Biadley T. King] \— ()

Assistant United States Attorney
(631) 715-7875

Cc: Clerk of the Court
